Citation Nr: 1427467	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  08-26 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right knee based on episodes of locking and dislocation.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee based on limitation of extension. 

3.  Entitlement to a rating in excess of 20 percent for residuals of an ACL tear of the left knee with osteoarthritis based on episodes of locking and dislocation.  

4.  Entitlement to a rating in excess of 10 percent for residuals of an ACL tear of the left knee with osteoarthritis based on limitation of extension.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from December 1974 to August 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, continued separate 10 percent evaluations for the Veteran's service-connected degenerative joint disease of the right knee and residuals of anterior cruciate ligament (ACL) tear with osteoarthritis of the left knee.  

In May 2013, the Board granted separate 20 percent evaluations for the Veteran's service-connected knee disabilities based on episodes of locking and dislocation and assigned separate 10 percent evaluations for limitation of extension of each knee.  The Board also remanded the Veteran's TDIU claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

Pursuant to a January 2014 Joint Motion to Remand, the Court remanded the portion of the Board's decision regarding the issues of entitlement to increased ratings for his degenerative joint disease of the right knee based on episodes of locking and dislocation; degenerative joint disease of the right knee based on limitation of extension; residuals of an ACL tear of the left knee with osteoarthritis based on episodes of locking and dislocation and residuals of an ACL tear of the left knee with osteoarthritis based on limitation of extension.

The Board notes that development as to the TDIU claim was conducted, however, the Board finds that the TDIU claim is inextricably intertwined with the issues on appeal and must be remanded.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the January 2014 CAVC Joint Motion to Remand, the Board will remand the Veteran's increased rating claims for further development.  The Court found that the Board did not adequately explain why the Veteran was not entitled to referral for an extraschedular disability evaluation.  Specifically, the Court noted that the Board did not consider the October 2007 examiner's opinion that found that it would be difficulty for the Veteran to do any kind of physical labor because of his knees or the February 2013 VA examiner's opinion that the Veteran is unable to ambulate to be able to get to work or maintain productivity sufficient to keep a job.  Therefore, on remand, the Veteran's claims are referred for extraschedular consideration.  

In addition, in a May 2014 letter, the Veteran's representative argues that the RO assigned 20 percent evaluations for the Veteran's knee conditions under diagnostic code 5258; that these evaluations were previously 10 percent under diagnostic code 5257-5003; and that a separate evaluation under Diagnostic Code 5257 is warranted for severe impairment of the knees.  In order to determine whether a separate evaluation is warranted, the Board finds that the Veteran should be afforded new VA examinations in order to determine the current nature and severity of these service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his service-connected bilateral knee disabilities.  The claims file should be forwarded to the examiner for review.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should report the results of range of motion testing and note the point at which the Veteran experiences pain.  The examiner should also indicate whether there is subluxation or lateral instability, and describe any such manifestations as slight, moderate, or severe.  The examiner should also indicate whether there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. 

The examiner should also opinion as to whether his service-connected disabilities render him unable to obtain or maintain substantially gainful employment.

2.  Then, readjudicate the claims on appeal.  If the claims are not fully granted, submit the claim for increased ratings and entitlement to a TDIU under 38 C.F.R. §§ 3.321(b) and 4.16(b) to the Director, Compensation and Pension Service, for extraschedular consideration.  A copy of the referral, and any reply, to include the Director's decision, should be included in the claims file. 

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


